DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered.
 Amendment
Acknowledgment is made of applicant’s Amendment, filed 01 December 2021. The changes and remarks disclosed therein have been considered.
Claim 1, 3-4 has been cancelled by the Amendment. Therefore, claims 2, 5-12 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2, 5-12 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S Patent No. 10,283,201 B2 (‘201). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘201 claims.
U.S. 10,283,201
Pub. No.: US 2019/0221265
1. A semiconductor device comprising: a first memory cell provided in a first semiconductor 

2. The semiconductor device according to claim 1, further comprising: a first sequencer configured to control an operation of the first memory cell, the first sequencer provided in a first semiconductor chip, wherein when a read operation is performed for the first memory cell, the first sequencer sets a ready/busy signal to a busy state based on a read command, and the first calibration control 

3. The semiconductor device according to claim 1, wherein the impedance is calibrated based on a resistance value of the first resistance element.

4. The semiconductor device according to claim 1, further comprising: a temperature sensor configured to sense a temperature of the first semiconductor chip, the temperature sensor provided in a first semiconductor chip, wherein the temperature sensor controls a resistance value of the first resistance element based on a sense result of the temperature.

5. The semiconductor device according to claim 1, further comprising: a second memory cell provided in a second semiconductor chip; a second output buffer circuit configured to output data of the second memory cell 

6. The semiconductor device according to claim 5, wherein the first output buffer circuit and the second output buffer circuit are 

7. The semiconductor device according to claim 1, wherein the first semiconductor chip is a NAND flash memory.

8. A semiconductor device comprising: a first memory cell provided in a first semiconductor chip above a substrate; a first output buffer circuit configured to output data of the first memory cell outside, the first output buffer circuit provided in the first semiconductor chip; a first calibration control circuit configured to calibrate an impedance of the first output buffer circuit, the first calibration control circuit provided in the first semiconductor chip; a first terminal connected to the first calibration control circuit, the first terminal provided on the first semiconductor chip; and a second memory cell provided in a second semiconductor chip, the second semiconductor chip above the first 

9. The semiconductor device according to claim 8, further comprising: a first sequencer configured to control an operation of the first 

10. The semiconductor device according to claim 9, wherein the impedance is calibrated based on a resistance value of the first resistance element.

11. The semiconductor device according to claim 8, further comprising: a temperature sensor configured to sense a temperature of the first semiconductor chip, the temperature sensor provided in the first semiconductor chip, and wherein the temperature sensor controls a resistance value of the first 

12. The semiconductor device according to claim 8, wherein the first output buffer circuit and the second output buffer circuit are connected in common with a third terminal on the substrate.

13. The semiconductor device according to claim 8, wherein the first semiconductor chip is a NAND flash memory chip.

14. A semiconductor device comprising: a first memory cell provided in a first semiconductor chip; a first output buffer circuit configured to output data of the first memory cell outside, the first output buffer circuit provided in the first semiconductor chip; a first calibration control circuit configured to calibrate an impedance of the first output buffer circuit, the first calibration control circuit provided in the first 

15. The semiconductor device according to claim 14, further comprising: a first sequencer configured to control an operation of the first memory cell, the first sequencer provided in the first semiconductor chip, wherein when a read operation is performed for the first memory cell, the first sequencer sets a ready/busy signal to a busy state based on a read command, and the first calibration control circuit calibrates the impedance of the first output buffer circuit within a period in which the ready/busy signal is the busy state.

16. The semiconductor device according to claim 15, wherein the impedance is calibrated based on a resistance value of the resistance element.



18. The semiconductor device according to claim 14, further comprising: a second memory cell provided in a second semiconductor chip; a second output buffer circuit configured to output data of the second memory cell outside, the second output buffer circuit provided in the second semiconductor chip; a second calibration control circuit configured to calibrate an impedance of the second output buffer circuit, the second calibration control circuit provided in the second semiconductor chip; and a second resistance element connected to the second 

19. The semiconductor device according to claim 14, wherein the first semiconductor chip is a NAND flash memory chip.


5. The semiconductor device according to claim 2, wherein the impedance of the first output buffer circuit is calibrated based on a resistance value of the first resistance element.

6. The semiconductor device according to claim 5, wherein the impedance of the second output buffer circuit is calibrated based on a resistance value of the second resistance element.

7. The semiconductor device according to claim 2, wherein the first semiconductor chip further includes a temperature sensor configured to sense a temperature of the first semiconductor chip, and wherein the temperature sensor controls a resistance value of the first resistance element 

8. The semiconductor device according to claim 2, wherein the first semiconductor chip and the second semiconductor chip are provided above a substrate, and wherein the first output buffer circuit and the second output buffer circuit are connected in common with a third terminal on the substrate.

9. The semiconductor device according to claim 2, wherein the first semiconductor chip further includes a third terminal and a first interconnect electrically separated from the third terminal, wherein a first voltage is supplied to the third terminal, and wherein a second voltage is supplied to the first output buffer circuit through the first interconnect.



11. The semiconductor device according to claim 10, wherein the first semiconductor chip further includes a fifth terminal and a sixth terminal electrically separated from the fifth terminal, wherein a third voltage lower than the first voltage is supplied to the fifth terminal, and wherein a fourth voltage lower than the second voltage is supplied to the sixth terminal.

12. The semiconductor device according to claim 2, wherein the first semiconductor chip comprises a NAND flash memory.


Allowable Subject Matter
Claims 1-16 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825